Title: From Abigail Smith Adams to Catherine Nuth Johnson, 20 May 1802
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



My dear Madam
Quincy May 20th 1802.

My Sympathizing Heart has borne a part in your sorrows, altho my Hand has been by sickness prevented from assureing of you by my pen; how Sincerely I mourn with you and your Family the recent dispensation of Heaven, which has taken from you the Husband of your Youth; the Friend and protector of your Maturer Years, and the Comforter of your declining Days.
The domestic virtues were all his own. Particuliarly attachd to his Family, his happiness was intimately blended with theirs—and it was evident to all who knew him, when the world shone upon him, and around him, how keenly he felt, and how severely he sufferd, from those combined circumstances, which he could not prevent, and which the injustice of Man inflicted upon him and his Family. To that inward malidy, he fell, an early and premature victim, and we are left to mourn, rather for the living than for him, who is far above the reach of those perplexing cares which rent his Heart assunder whilst living.
Unto that Being who has promised to be a Husband to the widow, and a Father to the fatherless, I commend you my Friend, and your Children, beseaching him to comfort and support you, under the heaviest stroke of his providence with which he hath been pleased to visit you.
whom the Lord loveth he chastneth. in judgement may he remember Mercy, and bind up your bleading heart and heal your wounded mind, is the Sincere and fervent prayer of / Your Sympathizing Friend
Abigail Adams